      Case 1:15-cv-07488-CM-RWL Document 917 Filed 12/24/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK




IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION           Case No. 1:15-cv-07488-CM-RWL

THIS DOCUMENT RELATES TO:
All Direct Purchaser Actions




    NOTICE OF DIRECT PURCHASER CLASS PLAINTIFFS’ MOTION FOR
 PRELIMINARY APPROVAL OF PROPOSED SETTLEMENT, APPROVAL OF THE
 FORM AND MANNER OF NOTICE TO THE CLASS AND PROPOSED SCHEDULE
                     FOR A FAIRNESS HEARING

       PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law and

Declaration of Bruce E. Gerstein, and exhibits attached thereto, Direct Purchaser Class Plaintiffs

hereby move for the entry of the Preliminary Approval Order proposed herewith, which provides

for: preliminary approval of a proposed Settlement Agreement; approval of a proposed Escrow

Agreement; approval of the proposed form and manner of notice to the Direct Purchaser Class;

and the establishment of a proposed schedule leading up to and including the Fairness Hearing.


Dated: December 24, 2019                         Respectfully Submitted:

                                                /s/ Bruce E. Gerstein
David F. Sorensen                               Bruce E. Gerstein
Daniel C. Simons                                Joseph Opper
Ellen T. Noteware                               Kimberly M. Hennings
Nicholas Urban                                  Dan Litvin
BERGER MONTAGUE PC                              GARWIN GERSTEIN & FISHER LLP
1818 Market Street, Suite 3600                  88 Pine Street, 10th Floor
Philadelphia, PA 19103                          New York, NY 10005
Tel: (215) 875-3000                             Tel: (212) 398-0055
Fax: (215) 875-4604                             Fax: (212) 764-6620
dsorensen@bm.net                                bgerstein@garwingerstein.com

                                                1
     Case 1:15-cv-07488-CM-RWL Document 917 Filed 12/24/19 Page 2 of 3



dsimons@bm.net                               jopper@garwingerstein.com
enoteware@bm.net                             khennings@garwingerstein.com
nurban@bm.net                                dlitvin@garwingerstein.com
Peter Kohn                                   Susan Segura
Joseph T. Lukens                             David C. Raphael, Jr.
FARUQI & FARUQI, LLP                         Erin R. Leger
1617 John F Kennedy Blvd., Suite 1550        SMITH SEGURA RAPHAEL & LEGER, LLP
Philadelphia, PA 19103                       221 Ansley Blvd.
Tel: (215) 277-5770                          Alexandria, LA 71303
Fax: (215) 277-5771                          Tel: (318) 445-4480
pkohn@faruqilaw.com                          Fax: (318) 487-1741
jlukens@faruqilaw.com                        ssegura@ssrllp.com
                                             draphael@ssrllp.com
                                             eleger@ssrllp.com
                                             Stuart E. Des Roches
                                             Andrew W. Kelly
                                             ODOM & DES ROCHES, LLC
                                             650 Poydras Street, Suite 2020
                                             New Orleans, LA 70130
                                             Tel: (504) 522-0077
                                             Fax: (504) 522-0078
                                             stuart@odrlaw.com
                                             akelly@odrlaw.com
                                             Russ Chorush
                                             HEIM PAYNE & CHORUSH, LLP
                                             1111 Bagby, Suite 2100
                                             Houston, TX 77002
                                             Tel: (713) 221-2000
                                             Fax: (713) 221-2021
                                             rchorush@hpcllp.com
                    Counsel for the Direct Purchaser Class Plaintiffs




                                             2
     Case 1:15-cv-07488-CM-RWL Document 917 Filed 12/24/19 Page 3 of 3




                              CERTIFICATE OF SERVICE

      I hereby certify that on December 24, 2019, I electronically filed the above by CM/ECF

system.


                                                  Respectfully submitted,

                                                  /s/ Bruce E. Gerstein
                                                  Bruce E. Gerstein




                                             3
